DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/03/2021 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 7-12, 15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US 9,172,244).
Regarding Claim 1, Ma discloses an integrated circuit formed on a substrate (Figures 9-11), the integrated circuit comprising: 
a first and second conductors for providing supply and ground voltages (first conductor comprising VDD providing power supply voltage and second conductor comprising VSS ground voltage respectively, Figures 11A, 11B), respectively; 
a clamp device (comprising 11100, 11200, Figures 11a, 11b) comprising first and second metal oxide semiconductor (MOS) transistors 11100, 11200, Figures 11a, 11b) coupled in series between the first and second conductors (11100, 11200, Figures 11A, 11B connected in series between VDD and VSS), wherein the first and second MOS transistors comprise first and second gates, respectively (gates of 11100, 11200, Figures 11A, 11B coupled nodes ng1, ng2 respectively); 
a trigger circuit (comprising elements other than 11100, 11200, Figures 11A, 11B) coupled between the first and second conductors and configured to drive the first and second gates with first and second voltages, respectively (11100, 11200 coupled between VDD and VSS conductors to drive the first gate and second gates Figures 11A, 11B), the trigger circuit comprising: 
a biasing circuit for generating the first voltage as a function of the supply voltage (comprising 11600, 11400, Figures 11A, 11B); 
a third MOS transistor (comprising 11302, Figures 11A, 11B) coupled between the first conductor and the second gate (11302 coupled between VDD and  gate of 
a resistive element (comprising 11502, Figures 11A, 11B) having a first terminal directly connected to the first conductor and a second terminal directly connected to the third gate (11502 with a first terminal directly connected VDD and a second terminal directly connected to node n4/gate of 11302, Figures 11a, 11b); 
a capacitive element (11504, Figures 11a, 11b) having a first terminal directly connected to the third gate and a second terminal coupled to the first gate (11504 with a first terminal directly connected n4/gate of 11302 and a second terminal couple to the first gate/ng1, Figures 11a, 11b); 
wherein the third MOS transistor is configured to increase the second voltage in response to an increase in the supply voltage (Column 7, lines 8-18 describes Figure 9, Figures 9-11 have corresponding elements). 
Regarding Claim 2, Ma discloses the integrated circuit of Claim 1 wherein the trigger circuit further comprises a voltage limiter circuit coupled to the second conductor and configured to limit the second voltage (comprising 11306 coupled to the second/VSS conductor limiting the second voltage at ng2, Figures 11A, 11B).
Regarding Claim 3, Ma discloses the integrated circuit of Claim 2 wherein the voltage limiter circuit is configured to limit the second voltage to a magnitude that is less than a magnitude of voltage on the first conductor while the supply voltage is increasing (Column 7, lines 8-18).

Regarding Claim 6, Ma discloses the integrated circuit of Claim 5 wherein a source of the first NMOS transistor and a drain of the second NMOS transistor share a common active area of the substrate (source drain connected 11100 and 11200 sharing common node/active area shown in Figures 11A, 11B).
Regarding Claim 7, Ma discloses the integrated circuit of Claim 1 wherein the trigger circuit further comprises a fourth MOS transistor (comprising 11304, Figures 11A, 11B) coupled between the third MOS transistor and the second gate (11304 coupled between 11302 and the second gate at node ng2, Figures 11A, 11B), wherein the fourth MOS transistor comprises a fourth gate (a fourth gate of 11304, Figures 1-4) coupled to the first gate and to the capacitive element (the fourth gate/node n3 coupled to the first gate and to the capacitive element via 11402 Figures 11A, 11B).
Regarding Claim 8, Ma discloses the integrated circuit of Claim 7 wherein the third and fourth MOS transistors comprise third and fourth PMOS transistors (11302 and 11304 are both PMOS transistors as shown in Figures 11A, 11B).
Regarding Claim 9, Ma discloses the integrated circuit of Claim 1 wherein a fourth MOS transistor is coupled between the third MOS transistor and another resistive element (PMOS transistor 11304 coupled between 11302 and resistive element 11402, Figures 11A, 11B).
Regarding Claim 10, Ma discloses the integrated circuit of Claim 1 wherein the biasing circuit comprises a voltage divider (voltage divider formed by 11602, 11604, 
Regarding Claim 11, Ma discloses an integrated circuit formed on a substrate (Figures 9-11), the integrated circuit comprising: 
a first and second conductors for providing supply and ground voltages, respectively (VDD and VSS supplying conductors, Figures 11A, 11B); 
a first clamp device (comprising 11100, 11200, Figures 11A, 11B) comprising first upper and lower metal oxide semiconductor (MOS) transistors (MOS transistors 11100, 11200, Figures 11A, 11B) coupled in series between the first and second conductors (11100, 11200 in Figures 11A, 11B connected in series between VDD and VSS conductors), wherein the first upper and lower MOS transistors comprise first upper and lower gates, respectively (gates of 11100, 11200 respectively, Figures 11A, 11B); 
a trigger circuit (comprising 11500, 11400, 11600, Figures 11A, 11B) coupled between the first and second conductors and configured to drive the first upper and lower gates with first and second voltages, respectively (Figures 11A, 11B), the trigger circuit comprising: 
a biasing circuit for generating the first voltage as a function of the supply voltage (comprising 11600, 11500, Figures 11A, 11B); 
a first PMOS transistor comprising a first gate, a first source, and a first gate coupled between the first conductor and the second gate (comprising 11302, 11304 in Figures 11A, 11B); 

a capacitive element (11504, Figures 11a, 11b) having a first terminal directly connected to the first gate and a second terminal coupled to the first gate (11504 with a first terminal directly connected n4/gate of 11302 and a second terminal coupled to the first upper gate/ng1, Figures 11A, 11B);
wherein the first PMOS transistor is activated in response to an increase in the supply voltage (Column 7, lines 8-18 describes Figure 9, Figures 9-11 has corresponding elements); wherein the second voltage is generated in response to activation of the first PMOS transistor (Column 7, lines 8-18 describes Figure 9, Figures 9-11 have corresponding elements).
Regarding Claim 12, Ma discloses the integrated circuit of Claim 11 further comprising a second resistive element comprising first and second terminals (comprising 11402 with a first and a second terminal, Figures 11A, 11B), wherein the first terminal is coupled to the first lower gate and the first source, and wherein the second terminal is coupled to the second conductor ((a first terminal of 11402 coupled to the first lower gate/ng2 and a second terminal of 11402 coupled to VSS conductor via 11604, Figures 11A, 11B).
Regarding Claim 15, Ma discloses the integrated circuit of Claim 11 wherein the trigger circuit further comprises a voltage limiter circuit configured to limit the second 
Regarding Claim 17, Ma discloses the integrated circuit of Claim 11 wherein the first upper and lower MOS transistors comprise first upper and lower NMOS transistors, respectively (MOS transistors 11100, 11200, Figures 11A, 11B).
Regarding Claim 18, Ma discloses the integrated circuit of Claim 5 wherein a source of the first upper NMOS transistor and a drain of the first lower NMOS transistor share a common active area of the substrate (source drain connected 11100 and 11200 sharing common node/active area shown in Figures 11A, 11B).
Regarding Claim 19, Jeon discloses an integrated circuit formed on a substrate (Figures 9-11), the integrated circuit comprising: 
a first and second conductors for providing supply and ground voltages, respectively (VDD and VSS supplying conductors, Figures 11A, 11B); 
a clamp device (comprising 11100, 11200, Figures 11A, 11B) comprising first and second metal oxide semiconductor (MOS) transistors (a first MOS transistor 11100 and a second MOS transistor 11200, Figures 11A, 11B) coupled in series between the first and second conductors (11100, 11200 connected in series between VDD, VSS conductors, Figures 11A, 11B), wherein the first and second MOS transistors comprise first and second gates, respectively (gates of 11100 and 11200 at nodes ng1, ng2 respectively, Figures 11A, 11B); 
a trigger circuit (comprising 11500, 11400, 11600, Figures 11A, 11B) coupled between the first and second conductors and configured to drive the first and second gates with first and second voltages, respectively (11100, 11200 coupled between VDD 
a biasing circuit for generating the first voltage as a function of the supply voltage (comprising 11600, 11500, Figures 11A, 11B); 
a PMOS transistor coupled between the first conductor and the second gate (comprising 11302 coupled between VDD and VSS conductors in Figures 11A, 11B), the PMOS transistor comprising a third gate (gate of 11302 coupled to node n4, Figures 11A, 11B);
a first resistive element (comprising 11502, Figures 11A, 11B) having a first terminal directly connected to the first conductor and a second terminal directly connected to the third gate (11502 with a first terminal directly connected VDD and a second terminal directly connected to node n4/gate of 11302, Figures 11A, 11B); 
a capacitive element (11504, Figures 11a, 11b) having a first terminal directly connected to the third gate and a second terminal coupled to the first gate (11504 with a first terminal directly connected n4/gate of 11302 and a second terminal coupled to the first upper gate/ng1, Figures 11A, 11B);
wherein a voltage at the third gate decreases in response to activation of the second MOS transistor (Column 7, lines 8-18 describes Figure 9, Figures 9-11 has corresponding elements).
Regarding Claim 20, Ma discloses the integrated circuit of Claim 19 wherein the trigger circuit is configured to drive the second gate with the ground voltage prior to the ESD event (comprising 11306 coupled to the VSS conductor and to the gate of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 9,172,244) in view of Hastings (US 6,617,906).
Regarding Claim 4 and 16, Ma does not disclose the integrated circuit of Claim 3 and Claim 16, wherein voltage limiter circuit comprises a diode coupled between the second gate and the second conductor, wherein the diode comprises an anode coupled to the second gate.  Hastings discloses an integrated circuit (Figure 7) comprising a clamp device comprising a first and second MOS transistors (comprising NMOS transistors M7, M8, Figure 7) coupled between a first and second conductors (M7, M8 coupled between VHIGH and ground, Figure 7) and a voltage limiter circuit comprising a diode coupled to a second conductor and to a gate of the second MOS transistor (comprising D27, D28 coupled to the gate of M8 and to ground, Figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the voltage limiter circuit of Ma, a diode as taught by . 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 9,172,244) in view of Zhan et al. (US 2014/0061716).
Regarding Claim 13, Ma does not specifically discloses the integrated circuit of Claim 11 wherein the clamp device further comprises: second upper and lower MOS transistors coupled in series between the first and second conductors, wherein the second upper and lower MOS transistors comprise second upper and lower gates, respectively; wherein the second upper and lower gates are configured to receive the first and second voltages, respectively.  Zhan discloses an integrated circuit comprising stacked ESD clamp device including two or more ESD protection devices are formed next to each other in a single substrate (Paragraph 42, “…When stacked within an ESD protection clamp, two or more ESD protections devices are formed next to one another in a single substrate.  The ESD protection devices are then connected in series (i.e., stacked) with the cathode of one ESD protection device being electrically connected to the anode of the next ESD device”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide additional set of upper and lower MOS transistors as taught by Zhan and similarly configured as the first upper and lower MOS transistors to increase the durability of the clamp device. 
Regarding Claim 14, combination of Ma and Zhan discloses the integrated circuit of Claim 13 wherein the first and second upper MOS transistors positioned adjacent to each other in the substrate (source drain connected 11100 and 11200 sharing common node/active area shown in Figures 11A, 11B), and wherein the first and second upper .

Response to Arguments
Applicant's arguments filed on 5/03/2021 have been fully considered but they are not persuasive and/or rendered moot in view of new grounds of rejection necessitated by amendments.
Applicant’s arguments on Pages 7-9 of the Remarks toward the rejection of Claims and the Jeon reference are rendered moot as the reference is not relied upon in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ker (US 2007/0103825) discloses an integrated circuit comprising: a first and second conductors for providing supply and ground voltages (Vdd, Vss, Figures 5-7), respectively; a clamp device (8, Figures 5-7) comprising first and second metal oxide semiconductor (MOS) transistors (N7, N8, Figures 5-7) coupled in series between the first and second conductors (N7, N8 connected in series between Vdd and Vss (N7, N8, Figures 5-7), wherein the first and second MOS transistors comprise first and second gates, respectively (gates of N7, N8 coupled to node J, node L respectively, Figures 5-7); a trigger circuit (comprising 100, 60, 70, Figures 5-7) coupled between the first and second conductors and configured to drive the first and second gates with first and second voltages, respectively (Figures 5-7); 
Chen (US-7027276-B2); Hyashi (US 2010/0302693) discloses an ESD clamp device comprising MOS transistor coupled between a first conductor and a second conductor 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 5/07/2021